Name: 2009/642/EC: Decision of the European Parliament of 23Ã April 2009 on the closure of the accounts of the Seventh, Eighth and Ninth European Development Funds for the financial year 2007
 Type: Decision
 Subject Matter: accounting; NA;  budget;  cooperation policy
 Date Published: 2009-09-26

 26.9.2009 EN Official Journal of the European Union L 255/110 DECISION OF THE EUROPEAN PARLIAMENT of 23 April 2009 on the closure of the accounts of the Seventh, Eighth and Ninth European Development Funds for the financial year 2007 (2009/642/EC) THE EUROPEAN PARLIAMENT,  having regard to the Commission report on the follow-up to the 2006 discharge decisions (COM(2008) 629 and its annex SEC(2008) 2579),  having regard to the financial statements and revenue and expenditure accounts for the Seventh, Eighth and Ninth European Development Funds for the financial year 2007 (COM(2008) 490  C6-0296/2008),  having regard to the report on the financial management of the Seventh, Eighth and Ninth European Development Funds for the year 2007 (COM(2008) 224),  having regard to the Court of Auditors annual report on the activities funded by the Seventh, Eighth and Ninth European Development Funds concerning the financial year 2007, together with the Commissions replies (1),  having regard to the statement of assurance as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors pursuant to Article 248 of the EC Treaty (2),  having regard to the Councils recommendations of 10 February 2009 (5042/2009  C6-0057/2009, 5044/2009  C6-0058/2009, 5045/2009  C6-0059/2009),  having regard to the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000 (3) and revised in Luxembourg on 25 June 2005 (4),  having regard to Council Decision 2001/822/EC of 27 November 2001 on the association of the overseas countries and territories with the European Community (the Overseas Association Decision) (5), amended by Council Decision 2007/249/EC of 19 March 2007 (6),  having regard to Article 33 of the Internal Agreement of 20 December 1995, between the representatives of the governments of the Member States meeting within the Council, on the financing and administration of the Community aid under the Second Financial Protocol to the fourth ACP-EC Convention (7),  having regard to Article 32 of the Internal Agreement of 18 September 2000, between representatives of the governments of the Member States meeting within the Council, on the financing and administration of Community aid under the Financial Protocol to the Partnership Agreement between the African, Caribbean and Pacific States and the European Community and its Member States signed in Cotonou (Benin) on 23 June 2000, and the allocation of financial assistance for the Overseas Countries and Territories to which Part Four of the EC Treaty applies (8),  having regard to Article 276 of the EC Treaty,  having regard to Article 74 of the Financial Regulation of 16 June 1998 applicable to development finance cooperation under the fourth ACP-EC Convention (9),  having regard to Article 119 of the Financial Regulation of 27 March 2003 applicable to the Ninth European Development Fund (10),  having regard to Rules 70 and 71, third indent of, and Annex V to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Development (A6-0159/2009), 1. Notes that the final annual accounts of the Seventh, Eighth and Ninth European Development Funds are as shown in table 1 of the Court of Auditors annual report; 2. Approves the closure of the accounts of the Seventh, Eighth and Ninth European Development Funds for the financial year 2007; 3. Instructs its President to forward this Decision to the Council, the Commission, the Court of Justice, the Court of Auditors, the European Investment Bank, and the governments and parliaments of the Member States and to arrange for its publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Klaus WELLE (1) OJ C 286, 10.11.2008, p. 273. (2) OJ C 277, 31.10.2008, p. 243. (3) OJ L 317, 15.12.2000, p. 3. (4) OJ L 287, 28.10.2005, p. 1. (5) OJ L 314, 30.11.2001, p. 1 and OJ L 324, 7.12.2001, p. 1. (6) OJ L 109, 26.4.2007, p. 33. (7) OJ L 156, 29.5.1998, p. 108. (8) OJ L 317, 15.12.2000, p. 355. (9) OJ L 191, 7.7.1998, p. 53. (10) OJ L 83, 1.4.2003, p. 1.